Citation Nr: 1620958	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-12 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for a cervical spine disability, in excess of 10 percent from July 9, 2008 to October 18, 2012, and in excess of 30 percent from October 18, 2012.  

2.  Entitlement to a higher initial rating for radiculopathy of the left upper extremity, in excess to 10 percent from July 9, 2008 to April 17, 2015, and in excess of 	 40 percent from April 17, 2015. 

3.  Entitlement to a separate rating for radiculopathy of the right upper extremity.  


REPRESENTATION

The Veteran is represented by:  The American Legion




ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from December 1994 to October 1997. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, granted service connection for a cervical spine disability and radiculopathy of the left upper extremity, and assigned two 10 percent ratings.  A February 2014 rating decision granted a 
30 percent rating for the cervical spine from October 18, 2012, and an April 2015 rating decision granted a 40 percent rating for the left upper extremity radiculopathy from April 17, 2015.   

In January 2015, the Board remanded the case to obtain additional treatment records and a new VA examination to help assess the severity of the cervical spine disability and radiculopathy.  Treatment records were requested, and, in April 2015, the Veteran was afforded a new VA examination; therefore, the Board finds that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 
22 Vet. App. 97 (2008).

As discussed below, the Board is granting a separate, 50 percent rating for radiculopathy of the right upper extremity.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the U.S. Court of Appeals for Veterans Claims (Court) held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC).  As the Veteran is currently in receipt of TDIU for the entire initial rating period based on the service-connected migraines, cervical spine disability, left upper extremity radiculopathy, and depression, the grant of a separate, 50 percent rating for the radiculopathy of the right upper extremity could entitle the Veteran to SMC based on additional, independent 50 percent disabilities.  See 38 C.F.R. § 3.350(f)(3) (2015).  Therefore, the AOJ should adjudicate any possible entitlement to SMC.  


FINDINGS OF FACT

1.  From July 9, 2008 to October 18, 2012, the cervical spine disability was manifested by symptoms of pain, decreased motion, and stiffness, with limitation of flexion to 27 degrees.  

2.  From July 9, 2008 to October 18, 2012, the cervical spine disability was not manifested by forward flexion 15 degrees or less or favorable ankylosis of the entire cervical spine.  

3.  From October 18, 2012, the cervical spine disability has been manifested by symptoms of pain, decreased motion, and stiffness, with limitation of flexion to 
10 degrees.  

4.  From October 18, 2012, the cervical spine disability has not been manifested by unfavorable ankylosis of the entire cervical spine.  

5.  From July 9, 2008 to April 17, 2015, the left upper extremity radiculopathy was manifested by symptoms of mild, incomplete paralysis of the upper radicular group.  

6.  From July 9, 2008 to April 17, 2015, the left upper extremity radiculopathy was not manifested by symptoms of moderate, incomplete paralysis of the upper radicular group.  

7.  From April 17, 2015, the left upper extremity radiculopathy has been manifested by severe, incomplete paralysis of the upper radicular group.  

8.  From April 17, 2015, the left upper extremity radiculopathy has not been manifested by complete paralysis of the upper radicular group.  

9.  From July 9, 2008 to April 17, 2015, the Veteran has experienced right upper extremity radiculopathy manifested by mild, incomplete paralysis of the upper radicular group.  

10.  From July 9, 2008 to April 17, 2015, the right upper extremity radiculopathy was not manifested by moderate, incomplete paralysis of the upper radicular group.  

11.  From April 17, 2015, the right upper extremity radiculopathy has been manifested by severe, incomplete paralysis of the upper radicular group. 

12.  From April 17, 2015, the right upper extremity radiculopathy has not been manifested by complete paralysis of the upper radicular group.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a higher initial rating of 20 percent, but no higher, for the cervical spine disability have been met from July 9, 2008 to October 18, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2015).

2.  The criteria for a rating in excess of 30 percent for the cervical spine disability from October 18, 2012 have not been met or more nearly approximated.  		 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a higher initial rating of 20 percent, but no higher, for the left upper extremity radiculopathy from July 9, 2008 to April 17, 2015 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8510 (2015).

4.  The criteria for a rating in excess of 40 percent for the left upper extremity radiculopathy from April 17, 2015 have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8510 (2015).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for a separate rating for the right upper extremity radiculopathy, of 20 percent from July 9, 2008 to April 17, 2015, and 50 percent from April 17, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8510 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  	 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.  	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, lay statements, and Social Security (SSA) records.  

VA satisfied its duty to obtain a medical opinion when required.  38 U.S.C.A. 	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in March 2009, October 2012, and April 2015.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale, including as to functional impairment.    

The Veteran was afforded the opportunity to testify before a Veterans Law Judge; however, in a March 2014 Report of General Information, the Veteran stated he no longer desired a Board hearing, and the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(e) (2015).  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

General Rating Criteria

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found appropriate, the assignment of "staged" ratings for the cervical spine disability from July 9, 2008 to October 18, 2012, and from October 18, 2012.  Regarding a higher initial rating for the radiculopathy, the Board has considered, and found appropriate, the assignment of "staged ratings" for both the upper left extremity and upper right extremity radiculopathy from July 9, 2008 to April 17, 2015, and from April 17, 2015.  

Rating Cervical Spine Disabilities 

The Veteran is in receipt of a 10 percent rating from July 9, 2008 to October 18, 2012, and a 30 percent rating from October 18, 2012 for the cervical spine disability under Diagnostic Code 5241, 38 C.F.R. § 4.71a.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2015).  38 C.F.R. 	 § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the cervical spine greater than 30 degrees, but not greater than 
40 degrees; combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 30 percent rating is assigned for forward flexion of the cervical spine at 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran generally contends that he is entitled to a higher initial rating for the cervical spine disability in excess of 10 percent from July 9, 2008 to October 18, 2012, and in excess of 30 percent from October 18, 2012.  The Veteran stated that the neck disability causes painful motion and decreased motion of the neck, radiating pain down both arms, and the Veteran avoids all activities that require flexion, extension, and lateral turns of the neck.  

In March 2009, the Veteran was afforded a VA examination to help assess the severity of the cervical spine disability.  At that time, the Veteran endorsed neck symptoms of decreased motion, stiffness, and constant pain with numbness and paresthesias.  The VA examiner noted that the Veteran has intervertebral disc syndrome, and there were incapacitating episodes reported for the cervical region during the past 12 month period of one to two times per month, with associated headaches.  The cervical spine flexion was measured to 45 degrees, with pain during motion, and a combined range of motion of the cervical spine of 215 degrees.  The VA examiner noted no cervical spine ankylosis.  

In support of the claim, in July 2008, the Veteran submitted private treatment records that show treatment for a cervical spine disability.  A June 2008 private treatment record shows that the Veteran experienced symptoms of pain during sitting, driving, sleeping, and looking up, with limitation of flexion to 27 degrees, with a combined range of motion of the cervical spine of 148 degrees.  

The Veteran additionally submitted a letter from his treating, private physician in September 2010.  At that time, the treating physician wrote that he treats the Veteran for the cervical spine injury that causes permanent restrictions for the Veteran, including being unable to lift anything overhead or above the shoulder, unable to wear helmets or head-gear, unable to climb, minimal flexion, minimal extension, and minimal lateral turns of the cervical spine, limitations to lifting more than 10 pounds, and limitations in sitting, standing, walking, bending, squatting, crawling, and crouching.  The treating physician opined that the service-connected disabilities, including the cervical spine disability and secondary disabilities, render the Veteran permanently and totally disabled.  

Based on all the evidence, both medical and lay, the Board finds that, for the period from July 9, 2008 to October 18, 2012, the criteria for a 20 percent rating for the cervical spine disability are more nearly approximated.  From July 9, 2008, the Veteran has experienced flexion of the cervical spine limited to 27 degrees with a combined range of motion of 148 degrees.  While the March 2009 VA examination showed forward flexion of 45 degrees, the Board finds the private treatment records showing forward flexion of 27 degrees, which was one month prior to the application for compensation for the cervical spine disability, more probative as to the Veteran's limitation of motion from July 9, 2008.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 20 percent rating, but no higher, for the cervical spine disability for the period from July 9, 2008 to October 18, 2012 have been met.  

Turning to the period from October 18, 2012, the Board finds that the criteria for a rating in excess of 30 percent have not been more nearly approximated.  For the period from October 18, 2012, the weight of the evidence shows that the cervical spine disability has not been manifested by unfavorable ankylosis of the entire cervical spine.  

In October 2012, the Veteran was afforded another VA examination to help assess the severity of the neck disability.  At that time, the Veteran reported neck surgery for cervical disc herniation in March 2008 but since that time, the neck disability has worsened.  The Veteran reported pain and limitation of motion of the neck.  At that time, the forward flexion was limited to 10 degrees, and the VA examiner did not diagnosis ankylosis.  The VA examiner diagnosed intervertebral disc syndrome, with six periods of incapacitation, each about six days long.  

In April 2015, the Veteran was afforded another VA examination to help assess the severity of the neck disability.  At that time, the Veteran reported pain that radiates down each arm and limitation of motion of the neck.  The VA examiner reported that the Veteran had a cervical surgical fusion at C6-C7.  The Veteran reported flare-ups of pain as a result of sitting, grasping and gripping his hand, reaching or looking overhead, prolonged standing, prolonged walking, and repetitive bending or twisting of the spine.  The Veteran reported the pain and limitations interfere with his ability to drive, use a computer or keyboard, doing chores like changing lightbulbs, lifting or carrying objects greater than five pounds, and using stairs or ladders.  The Veteran reported daily flare-ups.  At that time, forward flexion was limited to 10 degrees.  The VA examiner opined that that there is less movement than normal due to ankylosis and adhesions; however, the examiner later stated there is not ankylosis of the spine.  The VA examiner stated that the Veteran reported incapacitating episodes of at least six weeks over the past 12 months; however, the VA examiner later stated that bedrest was never prescribed by a physician as a treatment for the neck.  

Review of private treatment records show that the Veteran has been treated for severe chronic neck pain with a limited range of motion of the cervical spine.  From October 18, 2012, the private treatment records do not provide specific measurements of the range of motion of the cervical spine, do not show a diagnosis of unfavorable ankylosis, and do not show a prescription of bedrest due to the cervical spine disability.  

After review of all the evidence, both medical and lay, the Board finds that from October 18, 2012, the criteria for a rating in excess of 30 percent for the cervical spine disability has not been met or more nearly approximated.  Forward flexion of the cervical spine has been limited to 10 degrees, more nearly approximating the criteria for a 30 percent rating.  The Board notes that the April 2015 VA examiner stated that range of motion was limited by ankylosis, and notes that the Veteran has had a cervical surgical fusion; nonetheless, the weight of the evidence is against a finding of unfavorable ankylosis of the cervical spine, as the medical and lay evidence indicates movement of neck.  As stated above, "unfavorable ankylosis" of the cervical spine is defined as the entire cervical spine being fixed in flexion or extension, with additional symptoms of functional impairment.  As the medical and lay evidence does not indicate, and the Veteran has not asserted, that the cervical spine is fixed in a position of extension or flexion, the criteria for a 40 percent rating based on unfavorable ankylosis has not been met.  38 C.F.R. §§ 4.3, 4.7. 

The Board additionally finds that the weight of the evidence is against a finding that the Veteran has experienced incapacitating episodes between four to six weeks in a year.  As discussed above, "incapacitating episodes" are defined as episodes of intervertebral disc syndrome that require bedrest prescribed by a physician.  While the Veteran asserts that he has incapacitating episodes that total approximately four to six weeks of the year, evidence does not demonstrate, and the Veteran has not asserted, that the he was prescribed bedrest by a physician during these times. For these reasons, a higher rating of 40 percent under Diagnostic Code 5243 is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.71a.   


Rating Bilateral Radiculopathy 

Under the General Rating Formula for Diseases and Injuries of the Spine, Note 1 requires any objective neurologic abnormalities associated with the spinal disability to be rated separately under the appropriate diagnostic code.  

The Veteran is in receipt of a 10 percent rating from July 9, 2008 to April 17, 2015 and a 40 percent rating from April 17, 2015 for radiculopathy of the upper left extremity under Diagnostic Code 8515, 38 C.F.R. § 4.124a, for incomplete paralysis of the left median nerve.  

Under Diagnostic Code 8515 mild incomplete paralysis of the median nerve will be rated at 10 percent.  Moderate incomplete paralysis of the median nerve of the major extremity will be rated at 30 percent, while moderate incomplete paralysis of the median nerve of the minor extremity will be rated 20 percent.  Severe incomplete paralysis of the median nerve of the major extremity will be rated 
50 percent, while severe incomplete paralysis of the median nerve of the minor extremity will be rated 40 percent.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a veteran's current symptoms.  See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

Radiculopathy of the upper radicular group (the fifth and sixth cervicals) is rated under Diagnostic Code 8510.  Under Diagnostic code 8510, mild incomplete paralysis of the upper radicular group (both minor and major extremities) will be rated at 20 percent.  Moderate incomplete paralysis of the major extremity will be rated 40 percent, while moderate incomplete paralysis of the minor extremity will be rated 30 percent.  Severe incomplete paralysis of the major extremity will be rated 50 percent, while severe incomplete paralysis of the minor extremity will be rated 40 percent.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran generally contends that he is entitled to a higher initial rating for the left upper extremity radiculopathy, and a separate rating for the right upper extremity radiculopathy.  

In April 2009, the Veteran was afforded a VA examination to help assess the severity of the neck injury, including any associated radiculopathy.  At that time, the Veteran reported radiating pain with numbness and paresthesias.  The VA examiner stated that the left radial three digits have paresthesias to light touch in the hand.  

In October 2012, the Veteran was afforded another VA examination to help assess any radiculopathy.  At that time, the Veteran again reported paresthesias and numbness in the left hand and fingers.  The VA examiner reported the upper left C7 nerve was affected, with decreased vibration, pinprick, light touch of the left hand and fingers.  

In April 2015, the Veteran was afforded another examination to help assess the severity of the radiculopathy.  At that time, the VA examiner reported bilateral radiculopathy, with bilateral severe constant pain, severe intermittent pain, and mild numbness, affecting the C5-C6 nerve roots (the upper radicular group).  The VA examiner opined that the overall severity of the bilateral radiculopathy is moderate.  

Review of a June 2008 private treatment record reveals that the Veteran experienced numbness in the first three digits of the right hand.  Additionally, a December 2009 letter from the Veteran's treating physician indicates that the Veteran continued to experience right upper extremity radiculopathy with pain radiating in his right arm as a residual of the service-connected cervical spinal surgery.  

After review of all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that from July 9, 2008 to April 17, 2015, the left upper extremity radiculopathy was manifested by mild incomplete paralysis of the upper radicular group.  In this regard, the Board finds that Diagnostic Code 8510, rating impairment of the upper radicular group, as opposed Diagnostic Code 8515, rating impairment of the median nerve, is the most appropriate code to rate the symptoms of radiating pain and numbness and paresthesias in the left upper extremity, hand, and fingers.  Additionally, Diagnostic Code 8510 is more favorable to the Veteran as it results in a higher, 20 percent rating, as opposed to the current, 10 percent rating.  38 C.F.R. § 4.124a. 

The Board additionally finds that the criteria for a separate, 20 percent rating for the right upper extremity radiculopathy is warranted for the period from July 9, 2008 to April 17, 2015 under Diagnostic Code 8510.  As stated above, the private treatment notes indicate some right upper extremity radiating pain and numbness in the first three fingers of the hand, attributable to the cervical surgical fusion.  Therefore, the Board finds that a separate, 20 percent rating for mild right upper extremity radiculopathy of the upper radicular group based on pain and numbness is warranted.  38 C.F.R. § 4.124a. 

Next, the Board finds that from April 17, 2015, based on all the medical and lay evidence, the criteria for a 50 percent rating for the right upper extremity (the dominant extremity), and a 40 percent rating for the left upper extremity (the minor extremity) based on bilateral severe radiculopathy are more nearly approximated under Diagnostic Code 8510.  While the Board has weighed and considered the April 2015 VA examiner's opinion that the severity of the bilateral radiculopathy is "moderate," the ultimate determination as to the severity of the impairment is an adjudicative determination.  The Board has considered the examination report assessment on this question, but in light of the other evidence of record, including the VA examiner's own assessment of severe bilateral constant pain and severe bilateral intermittent pain, the Board finds that the overall assessment of "moderate" severity of the bilateral radiculopathy is of lesser probative value that other assessments.  

The Board additionally finds that the criteria for ratings in excess of 50 percent and 40 percent for the right and left upper extremity radiculopathy, respectively, have not been more nearly approximated.  The evidence of record does not show complete paralysis of the upper radicular group or any other nerve groups or nerves, and the Veteran has not contended that there is complete paralysis of any part of either upper extremity.  Therefore, the criteria for rating in excess of 50 percent and 40 percent for the bilateral upper extremity radiculopathy have not been more nearly approximated.  38 C.F.R. § 4.124a.   

Extraschedular Considerations 

The Board has considered whether referral for an extraschedular rating would have been warranted for the cervical spine disability and bilateral radiculopathy.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board further finds that for the entire initial rating period the symptomatology and impairment caused by the neck (cervical spine) disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The Veteran's cervical spine disability has manifested in painful movement and limitation of motion due to pain, causing difficulty with lifting, turning the head, climbing, sitting, standing, bending, crawling, crouching, and squatting.  See September 2010 B.C medical letter.  The schedular criteria for rating the cervical spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment, and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 	 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016)	 (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  

Furthermore, regarding the bilateral radiculopathy, the Board further finds that for the entire initial rating period the symptomatology and impairment caused by the radiculopathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria in Diagnostic Code 8510 specifically provides for disability ratings based on the severity of incomplete paralysis of the upper radicular group as well as ratings for neuritis and neuralgia, which manifest by symptoms of pain, sensory disturbances, and loss of reflex.  In this case, the bilateral radiculopathy have been manifested by severe incomplete paralysis of the upper radicular group, causing pain, some loss of sensation, and decrease of some reflexes.  These symptoms and impairment, particularly the level of impairment manifested by impairment of the sciatic nerve, are part of the schedular rating criteria.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the 

bilateral radiculopathy and neck disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 	 § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher initial rating for the cervical spine disability of 20 percent, but no higher, from July 9, 2008 to October 18, 2012 is granted; a rating in excess of 30 percent from October 18, 2012 is denied.  

A higher initial rating for the left upper extremity radiculopathy of 20 percent, but no higher, from July 9, 2008 to April 17, 2015 is granted; a rating in excess of 40 percent from April 17, 2015 is denied.   

A separate rating for right upper extremity radiculopathy, of 20 percent from July 9, 2008 to April 17, 2015, and 50 percent from April 17, 2015, is granted.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


